IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON
                                            No. 79579-1-I
                          Respondent,
                                            DIVISION ONE
               V.
                                            UNPUBLISHED OPINION
 DYLAN SCOTT MULLINS,

                          Appellant.


       PER CURIAM   —   Dylan Mullins challenges the judgment and sentence

imposed following his guilty plea to first degree murder with a firearm, first degree

burglary with a firearm, and first degree arson. His court-appointed appellate

counsel has filed a motion to withdraw asserting that there are no arguable

issues to appeal. Such requests for permission to withdraw must (1) be

accompanied by a brief referring to anything in the record that might arguably

support the appeal, (2) be provided to the indigent defendant, (3) allow time for

the defendant to raise any points desired, and (4) ‘‘the court—not counsel—then

proceeds, after a full examination of all the proceedings, to decide whether the

case is wholly frivolous.” State v. Theobald, 78 Wn.2d 184, 185, 470 P.2d 188

(1970) (quoting Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 18 L. Ed.

2d 493 (1967)).
No. 79579-1-1/2


       This procedure has been followed. Mullins’s counsel has filed a brief with

the motion to withdraw. Mullins was served with a copy of the brief and informed

of his right to file a statement of additional grounds for review. He did not file a

supplemental brief.

       The material facts are accurately set forth in counsel’s brief in support of

the motion to withdraw. The court has reviewed the briefs filed in this court and

has independently reviewed the entire record. The court specifically considered

the potential issues raised by counsel, including: (1) whether Mullins’s guilty plea

was knowing, intelligent, and voluntary; (2) whether Mullins’s motion to withdraw

his plea should have been granted; (3) whether Mullins was denied effective

assistance of counsel regarding the decision to plead guilty; (4) whether the trial

court erred by not imposing an exceptional sentence below the standard range;

and (5) whether the trial court meaningfully considered the requisite mitigating

factors in declining to impose an exceptional sentence below the standard range.

      The potential issues are wholly frivolous. Counsel’s motion to withdraw is

granted and the appeal is dismissed.

                                    FOR THE COURT:

                                          F

                                      7




                                     AAJA             I